DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-9, in the reply filed on May 2, 2021 is acknowledged.

Claim Objections
Claim 6 is objected to because of the following informalities: the claim is not a single sentence. See MPEP 608.01(m) (“[w]hile there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with “I (or we) claim,” “The invention claimed is” (or the equivalent). … Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”). Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6, claim 6 recites “[t]he virtual sound source formed by the speaker array is equivalent to the sound field generated by the original sound source at the position of the speaker sub-array (2), so that the time and space characteristics of the original sound field can be reproduced” which renders the claim indefinite. According to paragraphs [0056] and [0060]-[0061] of the publication, the virtual sound source is rendered at a different position than the position of the original sound source therefore the virtual sound source formed by the speaker would have different time and space characteristics than the original sound source at the position of the speaker sub-array if it is localized at a position that differs from the original sound field. In light of the specification and as best understood by the Examiner, virtual sound source is interpreted as having different time and space characteristics as the original sound source in order to localize the virtual sound source at differing depths and positions. Claims 7-9 are rejected for their dependencies on claim 6. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al. (US 2013/0163952), hereon referred to as Ni.

Regarding claim 6, Ni teaches a formation method for virtual sound source adapted to a surround-screen speaker array (para. [0048] audio output unit 160) that includes a plurality of speaker subarrays (para. [0048] audio output unit 160 is a speaker array with multiple speakers) are disposed around a sound-proof screen (para. [0052]-[0055] and [0116] the audio output unit 160, embedded into the television screen, generates a virtual sound source), wherein the method comprises: the sound signal of the speaker sub-array (para. [0046], [0052]-[0055] the audio signal inputted to the audio signal playback unit 140) is changed by an algorithm (para. [0046], [0052]-[0055] the audio signal input to the audio signal playback unit 140). The virtual sound source (para. [0055] the virtual sound source) formed by the speaker array (para. [0048] audio output unit 160) is equivalent to the sound field generated by the original sound source at the position of the speaker sub-array, so that the time and space characteristics of the original sound field can be reproduced (para. [0046], [0052]-[0055] the sound source localized at a position close in proximity to the audio output unit 160 is going to have different time and space characteristics than a virtualized sound source localized at a different position).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.